PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of
Tsai, et al.
Application No. 16/283,219
Filed: February 22, 2019
Attorney Docket No. F7059-32803
(UDC-1330)                                  

:
:
:                        DECISION ON PETITION
:
:

	


This is a decision on the petition under 37 CFR 1.137(a), filed January 28, 2021, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the non-final Office action mailed June 26, 2020, which set a shortened statutory period for reply of three (3) months.  No extensions of time under the provisions of 37 CFR 1.136(a) was obtained.  Accordingly, the application became abandoned on September 27, 2020. The Office mailed a Notice of Abandonment on January 26, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an amendment,  an electronic terminal disclaimer to obviate double patenting rejection and $170.00 fee, (2) the petition fee of $2100.00, and (3) a proper statement of unintentional delay.

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in accordance with MPEP 601.03.  A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record. 

This application is being referred to the Technology Center Art Unit 1766 for review of the amendment filed January 28, 2021. 

Telephone inquiries concerning this decision should be directed to Paralegal Specialist Debra Wyatt at (571) 272-3621.



/LIANA S WALSH/Lead Paralegal Specialist, OPET                                                                                                                                                                                                        

         1875 NW Corporate Blvd., Ste. 300
         Boca Raton, FL 33431-8561